--------------------------------------------------------------------------------

EXHIBIT 10(e)(1)(c)

 

 

 

 

 

CLECO UTILITY GROUP INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT TRUST

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


CLECO UTILITY GROUP INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT TRUST

TABLE OF CONTENTS
 

 

Page

ARTICLE I - DEFINITIONS

1

 

 

ARTICLE II - STATUS OF TRUST

2

            Title

2

            Status of Trust

2

            Relationship to Plan

2

 

 

ARTICLE III - ESTABLISHMENT OF TRUST

2

            Initial Contribution

2

            Additional Contributions

2

 

 

ARTICLE IV - INVESTMENT POWERS OF TRUSTEE

3

            Investment as Single Fund

3

            Investment Powers

3

            Investment in Insurance

4

            Related Party Investments

4

            Nominee

4

            Liability for Investment Decisions

4

 

 

ARTICLE V - DUTIES OF TRUSTEE

4

            Reports

4

            Tax Reporting

5

            Consultants, Advisors and Other Experts

5

            Expenses

5

            Gains from Other Business

5

            Instructions

5

            Plan Administration

5

 

 

ARTICLE VI - PAYMENTS AND DISTRIBUTIONS

6

            Payments to Participants and Beneficiaries

6

            Insufficiency of Trust Assets; Payments by the Company or an
Affiliate

6

            Distributions to the Company or an Affiliate

6

            Taxes

6

--------------------------------------------------------------------------------

ARTICLE VII - INSOLVENCY OF COMPANY

7

            Determination of Insolvency

7

            Cessation of Payments

7

            Resumption of Payments

7

            Separate Application to Company and Affiliates

8

 

 

ARTICLE VIII - CHANGE IN CONTROL

8

            Determination of Change in Control

8

            Additional Required Contribution

8

            Determination of Required Funding Amount

8

            Claims for Benefits

9

 

 

ARTICLE IX - STATUS OF TRUST ASSETS

9

            General Assets of the Company and its Affiliates

9

            Prohibition Against Assignment

9

 

 

ARTICLE X - RESIGNATION OR REMOVAL

9

            Resignation or Removal

9

            Successor Trustee

9

            Transfer of Assets

10

 

 

ARTICLE XI - AMENDMENT AND TERMINATION

10

            Amendment; Trust Irrevocable

10

            Termination

10

 

 

ARTICLE XII - MISCELLANEOUS

10

            Severability

10

            Governing Law

10

            Hold Harmless

10

            Notices

11

            Fees and Expenses

11

            Dispute Resolution

11

            Delegation

11

--------------------------------------------------------------------------------

CLECO UTILITY GROUP INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT TRUST

THIS TRUST AGREEMENT (this "Trust Agreement") is made and entered into by Cleco
Utility Group Inc., a corporation organized and existing under the laws of the
State of Louisiana (the "Company"), and Bank One Trust Company, N.A. of
Columbus, Ohio, a national banking association organized under the laws of the
United States, with its principal place of business at Columbus, Ohio (the
"Trustee");

WHEREAS, the Company maintains the Cleco Corporation Supplemental Executive
Retirement Plan, which plan is intended to benefit key executives and officers
of the Company and its Affiliates (as defined below) and is a type of unfunded,
nonqualified deferred compensation arrangement for purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"); 

WHEREAS, the Company and its Affiliates have incurred or will incur certain
benefit obligations under the Plan;

WHEREAS, the Company and its Affiliates now desire to establish a trust in order
to accumulate the funds necessary to satisfy such benefit obligations;

NOW, THEREFORE, the Company (acting on its behalf and on behalf of its
Affiliates) and the Trustee agree to create and administer a trust, subject to
the terms and conditions set forth below.

ARTICLE I
DEFINITIONS

                           1.1      Affiliate means any corporation or other
form of entity which is a member of a controlled group of corporations or other
entities with the Company, determined from time to time, within the meaning of
Code Section 1563, without regard to the form of entity.

1.2       Board or Board of Directors means the Board of Directors of the
Company.

1.3        Change in Control means and shall be deemed to have occurred in
accordance with the definition of such term in the Cleco Corporation 2000
Long-Term Incentive Compensation Plan, as the same may be amended from time to
time.

1.4       Code means the Internal Revenue Code of 1986, as amended.

1.5       Committee means the committee appointed under the Plan.

1.6       Plan means the Cleco Corporation Supplemental Executive Retirement
Plan, effective January 1, 1996, as the same has been and may be further amended
from time

1.7             Trust means the fund established and administered hereunder.

--------------------------------------------------------------------------------

1.8            Other definitions. Unless otherwise specified in this Trust
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Plan.

ARTICLE II
STATUS OF TRUST

                           2.1       Title. This Trust shall be known as the
Cleco Utility Group Inc. Supplemental Executive Retirement Trust; this Trust
shall be effective as of December 13, 2000.

                           2.2       Status of Trust. The Trust is intended to
be a grantor trust (a) with respect to which the Company is deemed to be the
grantor as defined in Subpart E, Part 1, Subchapter J, Chapter 1, Subtitle A of
the Code as to the portion of the Trust deemed owned and/or contributed by the
Company, and (b) with respect to which an Affiliate is deemed to be the grantor
as to any portion of the Trust deemed owned or contributed by such Affiliate.
The Committee (or its designee) shall maintain records sufficient to establish
the allocation of the Trust contemplated under this Paragraph 2.2.

                           This Trust, together with the Plan, is intended to
constitute an unfunded deferred compensation arrangement for the benefit of a
select group of management or highly compensated employees within the meaning of
Title I of ERISA.

                           2.3       Relationship to Plan. Although the purpose
of this Trust is to permit the Company to accumulate amounts required to satisfy
its obligation under the Plan, no Participant or other person claiming an
interest in the Plan shall have a claim or other ownership interest, whether
direct or indirect, in any asset comprising the Trust, except as an unsecured
general creditor of the Company or an Affiliate. The establishment of this Trust
shall not be deemed to create a fiduciary relationship between either the
Company, including its Affiliates, or the Trustee and any Participant or other
person.

ARTICLE III
ESTABLISHMENT OF TRUST

                           3.1 Initial Contribution. Upon the execution of this
Trust Agreement, the Company shall deliver to the Trustee the initial principal
contribution, which contribution shall consist of the assignment of those
individual life insurance policies set forth on Exhibit A hereto. Upon execution
of this Trust Agreement, the Trustee shall be deemed to have accepted the Trust
and agreed to hold the assets comprising the Trust subject to the terms and
conditions of this Trust Agreement.

                           3.2 Additional Contributions. The Company and its
Affiliates, in their sole discretion, may contribute additional amounts to the
Trust, from time to time. Neither the Trustee nor any Participant or beneficiary
shall have the right to compel any such contribution.

2

--------------------------------------------------------------------------------

ARTICLE IV
INVESTMENT POWERS OF TRUSTEE

                           4.1    Investment as Single Fund. Notwithstanding any
provision of this Trust Agreement to the contrary, contributions by the Company
(including its Affiliates), together with any accumulation, accrual, earnings or
income, shall constitute a single fund to be held by the Trustee and invested in
accordance with the terms of this Trust; provided, however, that the Trustee
shall establish one or more subtrusts or other segregated accounts or otherwise
earmark investments as directed by the Committee and specifically invest and
administer such subtrust, account or investments in accordance with the
instructions of the Committee.

                           4.2    Investment Powers. The Trustee shall serve as
a directed trustee hereunder and shall possess the power and authority granted
under the Louisiana Trust Code, but shall act in accordance with the
instructions of the Committee (or its designee). The Trustee shall invest and
reinvest the assets comprising the Trust in such financial instruments,
including stocks, bonds, mortgages and other evidence of indebtedness, insurance
or other property, whether real or personal, as the Committee (or its designee)
directs; in connection with the exercise of such powers, the Trustee shall have
the power and authority to:

a.                     Vote any security held in the Trust in accorance with the
instructions of the Committee.

b.         Purchase any security from any individual or entity (including,
without limitation, the Company or any shareholder of the Company) either on an
established market or directly from such individual or entity, in accordance
with the instructions of the Committee;

c.         Exercise  any conversion privilege or subscription right available in
connection with any property held by the Trust;

d.         Transfer assets of the Trust to a successor trustee in accordance
with the written instructions of the Committee; and

e.         Make, execute and deliver, as Trustee, any note, bond, guarantee,
conveyance, contract, waiver, release or other instrument necessary or proper
for the accomplishment of the investment powers set forth in this Paragarph 4.2

Notwithstanding the generality of the foregoing, if the Committee directs the
Trustee to create subtrusts, segregate accounts or otherwise earmark a portion
of the Trust in accordance with Paragraph 4.1 hereof for the benefit of the
Company or a specific Affiliate, the power and authority granted hereunder shall
be exercised separately in accordance with the instructions of the Committee
with respect to such trust, account or investment.

3

--------------------------------------------------------------------------------

                           4.3    Investment in Insurance. In addition to the
power and authority granted to the Trustee in Paragraph 4.2 hereof, the
Committee may direct the Trustee to assume and/or acquire one or more insurance
policies on the life of any Participant or other person designated by the
Committee.   The Trustee shall have no responsibility to review the policy or
 the  creditworthiness of the issuer thereof at any time, or from time to time,
or to determine the amount of premium to be paid. The Trustee shall be the owner
and beneficiary of any such policy, except that the Trustee shall exercise the
rights of ownership with respect to such policy solely in accordance with the
instructions of the Committee (or its designee); such rights shall include, but
not be limited to, the right to name a beneficiary other than the Trustee, to
assign or liquidate the policy, to convert the policy, or to borrow against the
policy for any purpose. Premiums payable with respect to any policy acquired
hereunder shall be paid by the Company (or its Affiliates) or by the Trustee in
accordance with the instructions of the Committee.

                           4.4    Related Party Investments. Notwithstanding any
provision of this Trust Agreement to the contrary and  subject to the provisions
of Paragraph 4.2 hereof, the Trustee shall be entitled to hold all or any
portion of the assets comprising the Trust in  any certificate of deposit or
other form of interest-bearing account offered by the Trustee or any of its
banking affiliates, provided that the rate of interest available under any such
account is at least as favorable as the rate of interest available with respect
to similar accounts offered to the public, or any mutual fund (whether open-end
or closed-end) sponsored by or affiliated with the Trustee. In addition, the
Trustee may invest all or any portion of the assets comprising the Trust in
common or preferred stock or any form of debt issued the Company or any of its
Affiliates.

                           4.5    Nominee.  The Trustee may  register any
 security or other property held by it in its own name or in the name of its
nominee, including the nominee of any system for the central handling of stock,
with or without the addition of words indicating that such stock is held in a
fiduciary capacity. The Trustee may hold any security in bearer form. The books
and records of the Trustee shall, at all times, show that all such investments
are part of the Trust. Notwithstanding the foregoing, the Trustee shall, at all
times, remain responsible for the safe custody and disposition of the assets
comprising the Trust.

                           4.6    Liability for Investment Decisions. The
parties hereto acknowledge that the power and authority granted to the Trustee
hereunder shall be  exercised pursuant to the directions of the Committee (or
its designee), and that the Trustee shall have no right or obligation to review
any such direction, to determine whether any such direction is consistent with
the terms of this Trust Agreement, applicable law or the Plan. The Trustee shall
be fully protected for acting or failing to act in accordance with such
directions.

ARTICLE V
DUTIES OF TRUSTEE

                           5.1    Reports. The Trustee shall keep accurate and
detailed records of all investments, receipts, disbursements and all other
transactions required to be made, including such specific  records  as shall be
agreed upon in writing between the Company and the Trustee. Within 90 days
following the close of each calendar year and within 90 days after the removal
or resignation

4

--------------------------------------------------------------------------------

of the Trustee, the Trustee shall deliver to the Company a written account of
its administration of the Trust for such year or shorter period. Any such
accounting shall include all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold, and showing all cash, securities and other
property held in the Trust.

                           5.2    Tax Reporting.  The Trustee shall file such
returns and pay such taxes as may be required under applicable law or the
Company shall cause any such returns to be prepared and filed in a manner
satisfactory to the Trustee.

                           5.3    Consultants, Advisors and Other Experts. The
Trustee may consult with legal counsel (who may also be counsel for the Company
generally) with respect to any of its duties or obligations hereunder. The
Trustee may hire agents, accountants, actuaries, investment advisors, financial
consultants or other professionals to assist it in performing any of its duties
or obligations hereunder.

                           5.4    Expenses.  The Company shall pay directly the
fees and expenses incurred by the Trustee in connection with the administration
of this Trust. If the Company does not pay such expenses within 30 days of
receipt of an invoice, the Trustee may charge such expenses against the Trust
and is hereby granted a lien on the assets of the Trust for such payment.

                           5.5    Gains from Other Business. Notwithstanding any
powers granted to the Trustee pursuant to this Trust Agreement or applicable
law, the Trustee shall not be deemed to possess any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Code Section 7701 and Treas. Reg. §301.7701-2.

                           5.6    Instructions. All communications from the
Company, the Committee (or any designee thereof) shall be in writing, signed by
an officer of the Company or by an individual authorized to act on behalf of the
Company, the Committee or its designee, as the case may be. Instructions may
also be delivered by facsimile or such additional electro-mechanical means,
including, without limitation, e-mail instructions, as may be agreed upon by the
parties hereto. Instructions may be given as standing instructions.

                           The Trustee shall be fully protected in relying on
any such communication, and the Trustee shall not be required to verify the
accuracy or validity of such communication, unless it has reasonable ground to
doubt the authenticity of any signature. If the Trustee does not receive
instructions from the Company or the Committee after a request, the Trustee
shall act or refrain from acting as it may determine to be appropriate or
necessary.

                           5.7    Plan Administration.  Notwithstanding any
provision of this Trust Agreement or the Plan to the contrary, the Trustee shall
have no duty or obligation to administer the Plan, including, without
limitation, the duty to ensure that any direction given by the Committee (or a
designee) hereunder is in accordance with the terms of the Plan.

5

--------------------------------------------------------------------------------

ARTICLE VI
PAYMENTS AND DISTRIBUTIONS

                           6.1    Payments to Participants and Beneficiaries.
The determination of whether a Participant or beneficiary is entitled to
benefits under the Plan shall be made in accordance  with the terms of the Plan.
Except as provided in Article V11 hereof, payments from the Trust by the Trustee
shall be made to Participants and beneficiaries in such manner, at such times,
and in such amounts as the Committee shall direct.

                           Notwithstanding any provision of this Trust Agreement
or the Plan to the contrary, the Committee may determine that all or any portion
of each payment is attributable to the Company and/or an Affiliate and direct
the Trustee to satisfy such payment obligation by the liquidation and
disbursement of any investment, trust or account maintained exclusively for the
Company and/or such Affiliate hereunder.

                           6.2    Insufficiency of Trust Assets; Payments by the
Company or an Affiliate. In the event the assets of the Trust are not sufficient
to satisfy the Company's benefit obligations (or the separate benefit
obligations of an Affiliate) under the Plan, the Trustee  shall have no
liability with respect to the amount of any such insufficiency, and the Company
(or the affected Affiliate) shall remit the amount of any such insufficiency (a)
to the Trustee at least 10 business days before any affected benefit becomes due
and payable, or (b) directly to any Participant or beneficiary from its general
assets as the affected benefit becomes due and payable. The Company  (or
 Affiliate), in its discretion, may pay directly to any Participant or
beneficiary the amount of any benefit due under the Plan, in lieu of payment by
the  Trustee hereunder. Notwithstanding any provision of  the  Plan or this
Trust Agreement to the contrary, any property segregated and maintained for the
benefit of the Company shall be applied solely to satisfy the benefit
obligations of the Company; any property segregated and maintained for the
benefit of an Affiliate shall be applied to satisfy the benefit obligations of
such Affiliate.

                           6.3    Distributions to the Company or an Affiliate.
Neither the Company, an Affiliate nor the Committee shall have the right or
power to direct the Trustee to return to the Company or Affiliate, as the case
may be, all or any portion of the assets comprising the Trust before the
Company's (or Affiliate's) obligation to pay benefits under the Plan has been
satisfied, in full. Upon such satisfaction, the Trustee shall distribute to the
Company or the affected Affiliate the excess assets, if any, then held in Trust.

                           6.4    Taxes.  Notwithstanding any provision of the
Plan or  this Trust Agreement to the contrary, the Trustee shall, in accordance
with the instructions of the Company or the Committee, withhold and remit from
any distribution the amount of any tax determined to be due and payable. The
Committee shall furnish the Trustee with such information as may be reasonably
required to compute and remit the amount of any such tax.

                           Notwithstanding any provision of this Trust Agreement
to the contrary, provision for the payment of any tax required to be withheld
may be made by (a) deduction from amounts otherwise  distributable to a
Participant or beneficiary hereunder, or (b) remittance by a Participant

6

--------------------------------------------------------------------------------

to the Company or Trustee, as the case may be, of such amounts as may be
required to satisfy such liability.

ARTICLE VII
INSOLVENCY OF COMPANY

                           7.1    Determination of Insolvency. For purposes of
this Article V111, the Company shall be deemed "Insolvent" or an "Insolvency"
shall be deemed to have occurred if  (a)  the Company is unable to pay its debts
as they become due, or (b) the Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

                           The Board of Directors and/or the Chief Executive
Officer of the Company shall have a duty to inform the Trustee, in writing, of
the occurrence of the Company's Insolvency. If any person claiming to be a
creditor of the Company alleges, in writing, to the Trustee that the Company has
become Insolvent, the Trustee shall independently determine whether an
Insolvency has occurred, and pending such determination, the Trustee shall
discontinue payment of benefits to Participants or their beneficiaries.

                           Unless the Trustee has actual knowledge of the
Company's Insolvency, or has received notice from the Company (as provided in
Paragraph 12.4 hereof)  or  a person  claiming to be a creditor alleging that
the Company is Insolvent, the Trustee shall have no duty to inquire. The Trustee
may rely on such evidence concerning the Company's Insolvency as may be
furnished to Trustee and that provides the Trustee with a reasonable basis for
making a determination concerning the Company's Insolvency. Trustee shall not be
considered to have actual knowledge or to have received notice of the Company's
Insolvency unless and until knowledge or notice is received by:

a.         The individual, or his successor, last identified in writing by the
Trustee as the proper party to receive such notices;

b.         The individuals held out to the Company as being responsible for the
day to day administration of this Trust Agreement; or

c.         The manager of the department in which the individuals described in
Paragraph 7.1b herein perform their duties with respect to this Trust Agreement.

                           7.2    Cessation of Payments. If, at any time, the
Trustee determines that the Company is Insolvent, then notwithstanding any
provision of this Trust Agreement to the contrary, the Trustee shall
 immediately discontinue all payments to Participants and beneficiaries and
shall hold the assets then comprising the Trust for the benefit of the Company's
general creditors.

                           7.3    Resumption of Payments. The Trustee shall
resume the payment of benefits from the Trust after the Trustee has determined
that the Company is not Insolvent (or is no longer Insolvent). If the Trustee
discontinues the payment of benefits from the Trust and subsequently resumes
such payments, the first payment following such discontinuance may include the
aggregate

7

--------------------------------------------------------------------------------

amount of all benefits or distributions due for the period of such
discontinuance, reduced by the aggregate amount of any benefits paid by the
Company during such period.

                           7.4    Separate Application to Company and
Affiliates. The provisions of this Article VIT shall apply separately to the
Company and each of its Affiliates, subject to the following rules:

a.         The Committee shall notify the Trustee as to whether any Affiliate is
Insolvent.

b.         The Committee shall designate the portion of the Trust constituting
the properaty of such Affiliate, taking into account the separate allocation
rules described in Paragraph 4.1 hereof, and the Trustee shall apply the
provisions of this Article VII solely with respect to such property.

c.         The provisions of Paragraphs 7.2 and 7.3 hereof shall apply
separately with respect to the portion of any benefit separately allocable to
the Company or an Affiliate, as the case may be.  The Committee shall make any
such allocation.

 ARTICLE VIII
CHANGE IN CONTROL

                           8.1    Determination of Change in Control. The
determination of whether a Change in Control has occurred shall be made in
accordance with the terms of the Cleco Corporation 2000 Long-Term Incentive
Compensation Plan. The Committee shall promptly inform the Trustee, in writing,
of any such determination.

                           8.2    Additional Required Contribution. Upon the
occurrence of a Change in Control hereunder, the Company (and/or its Affiliates)
shall contribute to the Trust an amount which (when aggregated with the assets
then held in Trust) is equal to the Required Funding Amount. Such contribution
shall be made as soon as practicable, but in no event later than 30 business
days following the occurrence of the Change in Control and without the necessity
of further approval or consent.

                           8.3    Determination of Required Funding Amount. The
"Required Funding Amount" shall be determined as the sum of (a) the present
value of the maximum benefits in which all Participants (and/or their
beneficiaries) would be vested pursuant to the terms of the Plan as of the date
on which the Change in Control occurs (determined as if any vesting required
upon a Change in Control occurred and taking into account any additional benefit
accruals required on account of a Change in Control), plus (b) a reasonable
reserve for the expenses of the Trust (such estimate not to exceed I% of the
present value of benefits under the Plan).

                           The Required Funding Amount shall be determined by
Watson Wyatt Worldwide or such other independent actuary as the Committee may
designate. The Trustee shall be entitled to

8

--------------------------------------------------------------------------------

rely upon the calculation of such contribution and shall have no responsibility
to determine whether the amount of such contribution is consistent with the
provisions of this Paragraph 8.3 or the terms of the Plan.

                           8.4    Claims for Benefits. Upon the occurrence of a
Change in Control, Participants (and their beneficiaries) shall have the right
to submit claims for benefits directly to the Trustee.  The Trustee shall not be
required to independently determine the validity or accuracy of any such benefit
claims, but shall submit such claims to Watson Wyatt Worldwide or such other
independent  actuary that  determined the Required Funding Amount under
Paragraph 8.3 and  the Trustee shall make payments in accordance with the
determinations made by such actuary.

ARTICLE IX
STATUS OF TRUST ASSETS

                           9.1    General Assets of the Company and its
Affiliates. Notwithstanding any provision of this Trust Agreement to the
contrary, the assets comprising the Trust shall, at all times, be assets of the
Company and its Affiliates available to satisfy the obligations of the Company's
(and Affiliates') general creditors in the event of the Company's or Affiliates'
Insolvency.

                           9.2    Prohibition Against Assignment. No interest,
expectancy, benefit, payment, claim or right of a Participant (or any
beneficiary), if any, in the assets comprising the Trust shall be subject in any
manner (whether direct or indirect) to any claim, alienation by anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge or
encumbrance of any kind by such Participant (or beneficiary). If any person
shall attempt to take an action contrary to this Paragraph 9.2, such action
shall be null and void and of no effect.

ARTICLE X
RESIGNATION OR REMOVAL

                           10.1  Resignation or Removal.  The Trustee may resign
at any time by delivery to the Committee written notice of such resignation,
which resignation shall not take effect less than 60 days after receipt of such
notice, unless such notice is waived by the Committee.

                           The Committee shall have the right to remove the
Trustee at any time, whether with or without cause, by delivering to the Trustee
written notice of such removal, which removal shall not take effect less than 60
days after delivery, unless such notice is waived by the Trustee.

                           10.2  Successor Trustee. If the Trustee resigns or is
removed, a successor trustee shall be appointed by the Committee. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. Any successor
trustee appointed hereunder shall be an independent bank or trust company
organized under the laws of the United States or any jurisdiction thereof or
other independent party that is granted corporate trustee powers under state
law, having a combined capital and surplus of at least $5,000,000,000.

9

--------------------------------------------------------------------------------

                           10.3  Transfer of Assets. Upon the effective date of
resignation or removal of the Trustee and appointment of a successor trustee, or
such later date as the Committee shall agree to, all assets shall be transferred
to the successor trustee, provided that prior to delivery and release of the
Trust assets full payment has been made to the Trustee of all of its
compensation, costs, expenses and other amounts due hereunder.

ARTICLE XI
AMENDMENT AND TERMINATION

                           11.1  Amendment; Trust Irrevocable. Except as
expressly set forth in this Trust Agreement, this Trust shall be irrevocable.
The Board of Directors shall possess the authority to amend this Trust Agreement
in the following circumstances: (a) as may be reasonably required to appoint a
successor trustee hereunder, (b) as may be reasonably required in order to
maintain this Trust as part of an unfunded deferred compensation arrangement
within the meaning of ERISA or the Code, or (c) as may be required to facilitate
participation in this Trust by one or more Affiliates of the Company.

                           11.2  Termination. This Trust shall terminate when
its assets have been paid or distributed, in their entirety, in accordance with
the provisions of this Trust Agreement.

ARTICLE XII
MISCELLANEOUS

                           12.1  Severability. Any provision of this Trust
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof.

                           12.2  Governing Law. This Trust Agreement shall be
governed by and construed in accordance with the laws of the State of Louisiana,
without regard to conflicts of law provisions thereof

                           12.3  Hold Harmless. The Company agrees to indemnify
the Trustee and to hold the Trustee harmless from all liabilities and claims
against the Trustee arising from the Trustee's performance of its duties in
accordance with the terms of this Trust Agreement, unless such liability or
expense results from a negligent act or omission of the Trustee, an act or
omission performed in bad faith or an act or omission taken in contravention of
the terms of this Trust Agreement or the directions of the Company or the
Committee, as the case may be.

                           The Trustee shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Trust
Agreement arising out of or caused directly or indirectly by circumstances
beyond its reasonable control, including, without limitation, acts of God,
earthquakes, fires, floods, wars, civil or military disturbances, sabotage,
epidemics, riots, interruptions, loss or malfunction of utilities or
communications services, acts of civil or military authority, or governmental
actions.

10

--------------------------------------------------------------------------------

                           12.4  Notices. All notices and other communications
under this Trust Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand, (b) sent by telecopier to a telecopier
number given below, provided that a copy is sent by a nationally recognized
overnight delivery service (receipt requested), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case as follows:

 

If to Trustee:

Bank One Trust Company, N.A.
235 West Schrock Road
Westerville, OH 43081
Attention: Technical Support Unit
telecopier: (614) 244-6585

 

if to the Company
or an Affiliate:

Cleco Utility Group Inc.
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: Chief Executive Officer
telecopier: (318) 484-7777

or to such other addresses as a party may designate by notice to the other
party.

                           12.5  Fees and Expenses. In the event of any dispute,
controversy or claim with respect to obligations of the Company or the Trustee
in connection with this Trust Agreement, including disputes resolved pursuant to
Paragraph 12.6, the parties hereby agree that, subject to Paragraph 12.3 hereof,
each party shall bear its own administrative expenses, costs and attorney's
fees.

                           12.6  Dispute Resolution. The parties agree that any
disputes, controversies or claims arising out of or in relation to this Trust
Agreement or the enforcement thereof, shall be decided by binding arbitration
which shall be administered by the American Arbitration Association (the "AAA")
and shall be conducted, upon request by either party, before one arbitrator
designated by the AAA, in accordance with the terms of the  Commercial
Arbitration Rules of the AAA,  and, to the maximum extent applicable, the United
States Arbitration Act (Title 9 of the United States Code). The arbitration
shall take place in the state of Louisiana, at such place or places as the
arbitrator shall designate. The arbitrator shall base his or her decision only
upon evidence which is admissible under the Federal Rules of Evidence. In
rendering a decision, the arbitrator shall make specific written findings of
fact, taking into account applicable judicial precedents and industry practice.
Judgment on the award rendered by the arbitrator may be entered in any court in
Louisiana having jurisdiction thereof An arbitrator shall have authority only to
award actual damages. To the maximum extent practicable, an arbitration
proceeding under this Trust Agreement shall be concluded within 120 days of the
filing of the dispute with the AAA. The provisions of this arbitration clause
shall survive any termination, amendment or expiration of this Trust Agreement.

                           12.7  Delegation.  Notwithstanding any provision of
this Trust Agreement or the Plan to the contrary,  the Committee shall possess
the authority to delegate to one or more officers

11

--------------------------------------------------------------------------------

of the Company (or its Affiliates) all or any portion of the power and authority
granted to the Committee hereunder. Such delegation may be made orally or in
writing and shall be deemed communicated to the Trustee upon receipt by the
Trustee of the authorized signatures of such designees.

                           THIS AGREEMENT IS EXECUTED in multiple counterparts,
each of which shall be deemed an original, as of the dates set forth below to be
first effective as of the date set forth above.

WITNESSES:

/s/ Carla Boothe                                       

/s/ Janice Mount                                       

Title:

CLECO UTILITY GROUP INC.

By: /s/ Catherine C. Powell                           

Title: Sr. V.P.- Employee & Corp. Svcs.          

 

Date: December 12, 2000



 

WITNESSES:

BANK ONE TRUST COMPANY, N.A.
OF COLUMBUS, OHIO, AS TRUSTEE

/s/ Robin Bourgue                                     

/s/ Rose Soileau                                         

By: Todd J. Hoffpauir                                   

Title: Authorized Signer                                

 

Date: December 12, 2000

12

--------------------------------------------------------------------------------

CLECO UTILITY GROUP INC. ACKNOWLEDGMENT

STATE OF LOUISIANA
PARISH OF RAPIDES

                                    BEFORE ME, the undersigned Notary Public,
personally came and appeared            Catherine C. Powell          , who being
by me sworn did depose and state that he/she signed the foregoing Cleco Utility
Group Inc. Supplemental Executive Retirement Trust as a free act and deed on
behalf of Cleco Utility Group Inc., as the Company, for the purposes therein set
forth.

/s/ Catherine C. Powell                                   

 

CLECO UTILITY GROUP INC.

SWORN TO AND SUB5CRIBED
BEFORE ME THIS 12th
DAY OF DECEMBER, 2000.

 


/s/ Beatrice P. Newcomb                                  
NOTARY PUBLIC

TRUSTEE
ACKNOWLEDGMENT

STATE OF LOUISIANA
PARISH OF RAPIDES

                                    BEFORE ME, the undersigned Notary Public,
personally came and appeared          Todd J. Hoffpauir               , who
being by me sworn did depose and state that he/she signed the foregoing Cleco
Utility Group Inc. Supplemental Executive Retirement Trust as a free act and
deed on behalf of Bank One Trust Company, N.A. of Columbus, Ohio, the Trustee,
for the purposes therein set forth.

 

/s/ Todd J Hoffpauir                                        
TRUSTEE"


SWORN TO AND SUBSCRIBED
BEFORE ME THIS 13TH
DAY OF DECEMBER, 2000.

/s/ Melissa Dugas                                              
NOTARY PUBLIC

 

 <

 

13

--------------------------------------------------------------------------------

CLECO UTILITY GROUP INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT TRUST

EXHIBIT A

                           Pursuant to Paragraph 3.1 of this Trust Agreement,
the initial principal contribution of this Trust shall consist of the assignment
to the Trustee of the following policies:

Insurer

Name of Insured

Policy No.

American Heritage Life*

Baltes, Jr., John L.

009162OU

American Heritage Life>

Barron, Edward L.

0045565U

 

 

0010005166

 

 

0045566U

American Heritage Life

Brame, Scott 0.

0045564U

 

 

0010005167

 



0045563U

American Heritage Life

Duncan, Robert L.

0045562U

 

 

0010005168

 

 

0045561U

American Heritage Life

Eppler, David M.

0045560U

 

 

0010005169

 

 

0045559U

American Heritage Life

Fontenot, Leonard G

0045558U

 

 

0010005824

 

 

0045556U

American Heritage Life

Gauthier, Thomas J.

0045554U

 

 

0010005170

 

 

0045555U

American Heritage Life<

Goodgame, Charles S.

 

 

 

0045553U

 

 

0010005171

 

 

0045552U

American Heritage Life

Lawrence, Garland

 

 

 

0047256U

American Heritage Life

LeBlanc, Charles E.

 

 

 

0045551U

 

 

0010005172

 

 

0045550U

American Heritage Life

Nesbitt, Gregory L.

 

 

 

0045549U

 

 

0010005173

 

 

0045548U

American Heritage Life

Prudhomme, Michael P.

 

 

 

0045547U

 

 

0010005174

 

 

0045546U

All references are to American Heritage Life Insurance Company of Jacksonville,
Florida

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

American Heritage Life

Prudhomme, M. Williams

 

 

 

0045545U

 

 

0010005800

 

 

0045544U

American Heritage Life<

Robichaux, Joseph E

 

 

.

0045543U

 

 

0010005175

American Heritage Life

Scheffler, Catherine C.

 

 

 

0307204U

American Heritage Life

Simms, Jr., Joseph T.

 

 

 

0045541U

 

 

0010005176

 

 

0045540U

American Heritage Life

Terbot, William F.

 

 

 

0045539U

 

 

0010005177

 

 

0045828U

American Heritage Life

Thevenote, William J.

 

 

 

0045537U

 

 

0010005178

 

 

0045536U

American Heritage Life<

Warner, David K.

 

 

 

0045535U

 

 

0010005179

 

 

0045534U

American Heritage Life

Whittington, V.

 